      Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                                 |
LAURIE YATES,                                                    |
     PLAINTIFF,                                                  |
                                                                 |
v.                                                               | Case No. 6:19-cv-0047
                                                                 |
NATIONAL MANAGEMENT RECOVERY CORP.,                              |
JILL STANZIONE (a/k/a JILL STANZIONE                             |
KATZ), individually, and                                         |
HARTFORD CASUALTY INSURANCE COMPANY,                             |
      DEFENDANTS                                                 |
                                                                 |

                                  PLAINTIFF’S COMPLAINT

1. This action arises out of violations of the Racketeering Influenced Corrupt Organizations

     Act, 18 U.S.C. § 1961, et seq., Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et

     seq., and the Consumer Sales Practices Act, R.C. § 1345.01, et seq., and the Texas

     Finance Code § 392.001, et seq. by Defendants National Management Recovery Corp.

     (“NMRC”), Jill Stanzione (a/k/a Jill Stanzione Katz) (“Stanzione”).

2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

3. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

4. Venue is proper in this judicial district pursuant to 18 U.S.C. § 1965 (a) and 28 U.S.C. §

     1391(b), in that one or more defendants transact business in this judicial district and a

     substantial portion of the acts giving rise to this action occurred in this District.

5. Plaintiff resides in this District.




                                                  1
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 2 of 20



                                          PARTIES

6. Plaintiff, Laurie Yates (“Plaintiff”), is an adult individual residing in Hamilton County,

   Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and Tex. Fin.

   Code § 392.001(1), and is a “person” as that term is defined by 18 U.S.C. § 1961(3).

7. NMRC is a Florida business operating from Coral Springs, Florida.

8. NMRC can be served in the state of Texas via its registered agent, Corporation Service

   Company, at 211 E. 7th Street, Suite 620, Austin, TX 78701.

9. NMRC’s website (www.nationalrecovery.net/collection-services/) (last visited February

   8, 2019) states the following:

       NMRC is a multifaceted system with one purpose: to turn our clients losses into
       profits. We help our clients to be more successful by increasing their cash flow more
       quickly and efficiently than they have ever experienced before. Our clients value
       National Management Recovery Corp.’s ability to provide effective collection
       solutions while maintaining our clients image to their delinquent customer.
       …

       The highly structured and closely monitored system, which controls the frequency of
       collection activity, requires that every account be activated no less than once every
       three days. Internal tickler systems are utilized within each collectors working queue,
       which automatically prompts for contact. Within the system is a provision for letters
       to be requested and sent appropriate to the current collection status of the account.

10. Further, NMRC’s website (www. nationalrecovery.net/about-us/) (last visited February 8,

   2019) states the following:

       We provide the highest quality of collection practices, management, collection staff
       and client customer service support. Our management team averages 20 years of
       experience in the industry with several long-term relationships with numerous
       Fortune 500 companies. We are proud of our strong backgrounds in auditing,
       education and training, banking and high finance. National Management Recovery
       Corp. maintains the highest industry standards for licensing bonding and regulations.

       All of our employees are fully trained by our in house council on the importance of
       the FDCPA. Our clients benefit from a significant increase in their return on
       receivables alleviating the necessity of costly in-house collection procedures. Most
       importantly, our clients are assured that through National Management Recovery

                                               2
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 3 of 20



       Corp. collection policies and practices, as well as a customized collection approach,
       their potential future relationship with their delinquent customer base will be
       preserved.

11. The principal purpose of NMRC is the collection of debts using the mails and telephone

   and other means.

12. NMRC regularly collects or attempts to collect, directly or indirectly, debts owed or due

   or asserted to be owed or due another that arose out of transactions in which the money,

   property or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

13. NMRC is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6) and is a “third-party debt collector” as that term is defined by Tex.

   Fin. Code § 392.001(7) and is a “person” as that term is defined by 18 U.S.C. § 1961(3).

14. Stanzione is a natural person, residing at 7169 NW 127 Way, Parkland, FL 33076.

15. Stanzione is the owner of NMRC.

16. Stanzione actively manages NMRC and directs its company policies. Stanzione directly

   or indirectly instructed the employees of NMRC to act in the manner they acted when

   attempting collections from Plaintiff as described in the paragraphs below.

17. Stanzione regularly collects or attempts to collect, directly or indirectly, debts owed or

   due or asserted to be owed or due another. Stanzione uses interstate commerce and the

   mails in a business the principal purpose of which is the collection of debts.

18. Stanzione is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex.

   Fin. Code § 392.001(6) and is a “third-party debt collector” as that term is defined by

   Tex. Fin. Code § 392.001(7) and is a “person” as that term is defined by 18 U.S.C. §

   1961(3).


                                                3
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 4 of 20



19. Hartford Casualty Insurance Company (“Hartford”) is the surety company for the bond

   NMRC has on file with the Texas Secretary of State, specifically bond number

   20BSBGR7755 and is liable for the acts committed by NMRC pursuant to, and the

   extend provided by, Chapter 392 of the Texas Finance Code and the aforementioned

   bond secured pursuant thereto.

20. Hartford is a foreign entity that can be served in the state of Texas via its registered agent,

   C T Corporation System, at 1999 Bryan Street Suite 900, Dallas, Texas 75201.

                                 FACTUAL ALLEGATIONS

21. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing

   on a personal account (hereinafter the "Account"). Specifically, the account is alleged to

   be a debt owed or formerly owed to Spot Loan as a result of an alleged pay day loan. If

   the Account is valid, the funds from the alleged loan were used for various personal

   effects, but not for any business or commercial purpose whatsoever.

22. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).

23. The Account allegedly went into default with the original creditor.

24. After the Account allegedly went into default, the Account was placed with, or otherwise

   transferred to NMRC for collection.

25. Plaintiff admits the existence of the account, but disputes the amount defendants

   attempted to collect from her.

26. Plaintiff requests that defendants cease all further communications regarding the

   Account.


                                                4
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 5 of 20



27. NMRC’s collector(s) were employee(s) of NMRC at all times mentioned herein.

28. NMRC acted at all times mentioned herein through its employee(s).

RICO Enterprise

29. During the entire course of the collection efforts against Plaintiff, Stanzione was the

   owner of NMRC and had active control or operation of the management of NMRC by

   instructing NMRC’s employees in the course of their employment/agency with NMRC.

   Stanzione taught all employees of NMRC the specific techniques to use in their

   collection attempts described in the paragraphs below, or otherwise knew about and

   ratified the techniques used by the employees of NMRC.

30. During the entire course of the collection efforts against Plaintiff, Stanzione acted in

   association with her company, NMRC, regarding the conduct toward Plaintiff described

   below by showing up to the NMRC office(s) to work and by using NMRC equipment and

   by assisting NMRC in obtaining revenue.

31. NMRC is a legal entity, separate and distinct from all other defendants and separate and

   distinct from the association of all other defendants. NMRC was the avenue through

   which Stanzione and NMRC’s employees conducted their operation. NMRC served as

   the receptacle of all monies fraudulently obtained, or attempted to be obtained by

   fraudulent means, as described below.

32. NMRC was governed by Stanzione and required one or more of NMRC’s employees to

   act in the fraudulent manner described below in order to obtain revenue.

33. Stanzione and NMRC conspired to use NMRC and NMRC’s employees to act in the

   fraudulent manner described below in order to obtain revenue.




                                                5
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 6 of 20



34. The interactions of any two or more of the defendants as described in paragraphs 29-33

   above establish the existence of an “enterprise” as defined in 18 U.S.C. § 1961(4).

Fraudulent Collection Practices

35. During the one year prior to the filing of this complaint, in October 2018, NMRC called

   Plaintiff and told her that if she did not immediately repay the Account criminal charges

   would be filed against her. NMRC’s employee used the name “Michael Johnson.”

36. NMRC told plaintiff that it was calling for Spot Loan, but never provided plaintiff

   meaningful disclosure of its identity.

37. In addition to failing to identify itself properly, NMRC failed to ever provide Plaintiff

   with notice of her rights to dispute the validity of the debt in question.

38. While on the phone with “Michael Johnson,” in order to avoid the threatened impending

   perils, Plaintiff agreed to make payments on the Account. Plaintiff agreed to payments of

   $125 in November and December 2018 as well as payments in January and February

   2019.

39. NMRC debited $125.71 from Plaintiff’s bank account on November 2, 2018 and

   December 16, 2018.

40. For the January payment, however, Plaintiff did not have sufficient funds in her bank

   account and that payment was rejected by her bank.

41. After the payment in early January 2019 due to insufficient funds, NMRC called plaintiff

   again to collect the past due Account.

42. This call in early January 2019 was made to Plaintiff’s place of employment.

43. NMRC changed the phone number that appeared on the caller ID to appear that the call

   was coming from “Coryell County.”


                                                6
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 7 of 20



44. The caller identified himself as “Christian” and said that he was calling from Coryell

   County and was trying to confirm her address because a process server had attempted to

   server her at her residence but no one was home. “Christian” told Plaintiff that she could

   call “Michael Johnson” at a toll-free number to potentially avoid the process server

   coming back out to find her.

45. Before calling “Michael Johnson,” Plaintiff called back to the number that appeared on

   the caller ID and the person that answered the phone at that number identified working

   for the Coryell County Courthouse. Plaintiff asked if anyone there had called her about a

   warrant that had been issued for her and the individual on the phone said that to her

   knowledge no one at the courthouse had attempted to call Plaintiff regarding the Account

   and further informed Plaintiff that courthouse employees don’t call people before

   attempting to serve warrants.

46. Plaintiff then called the toll-free number given to her by “Christian.” An individual

   answered and identified as “law office.” Plaintiff asked for the name of the law office

   and she was told “Phillips and Associates.” Plaintiff then identified herself and she was

   connected to “Michael Johnson.”

47. “Michael Johnson” told Plaintiff a warrant had been issued due to her missed payment in

   the days prior to the call. “Johnson” then told Plaintiff that he would talk to “the

   attorneys” for her and see what he could do to help her avoid being arrested. When

   “Johnson” came back on the phone, he told Plaintiff that she could continue making

   payments to avoid going to jail, but that the amount required in each payment would be

   $200 instead of the previously agreed upon $125.

48. NMRC then debited $200 from Plaintiff’s bank account on January 16, 2019.


                                               7
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 8 of 20



49. Plaintiffs total payments to NMRC as a result of the fraudulent collection scheme

   directed at her was $451.42.

50. In the January phone calls with NMRC, all of NMRC’s employees and agents failed to

   inform Plaintiff that she was speaking with a debt collector and that the calls were

   attempts to collect a debt and that any information obtained would be used for the

   purpose of debt collection. They further failed to provide meaningful disclosure of

   NMRC’s identity.

51. The communications from NMRC to Plaintiff as described in the above paragraphs were

   intended to cause Plaintiff to believe that a lawsuit had been filed or imminently would

   be filed against her.

52. The communications from NMRC to Plaintiff as described in the above paragraphs were

   intended to cause Plaintiff to believe that she her nonpayment of the Account amounted

   to a crime and that Plaintiff would be arrested for the nonpayment.

53. The purpose of the communications from NMRC to Plaintiff as described in the above

   paragraphs was to coerce payment from Plaintiff.

54. The statements made by NMRC in the communications from NMRC to Plaintiff

   described in the above paragraphs were false, deceptive and misleading as there was no

   lawsuit, there was no process server looking for her, there was no warrant for Plaintiff’s

   arrest, there were no charges to be filed against Plaintiff and the Coryell County

   Courthouse was not involved in anyway.

55. The statements described in all of the communications to Plaintiff caused Plaintiff to

   suffer extreme anxiety and fear.




                                               8
     Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 9 of 20



56. All of the defendants intended for Plaintiff to suffer extreme anxiety and fear as a result

   of all of the communications directed to her.

57. The purpose for which the defendants intended to cause Plaintiff’s extreme anxiety and

   fear was to coerce a payment from Plaintiff on the Account.

58. The telephone calls each constituted a "communication" as defined by 15 U.S.C. §

   1692a(2).

59. The only reason that NMRC and/or representative(s), employee(s) and/or agent(s) of

   NMRC made telephone call(s) to Plaintiff was to attempt to collect the Account.

60. The statements and actions of NMRC and its representative(s), employee(s) and/or

   agent(s) constitute illegal communication in connection with debt collection and violate

   15 U.S.C. § 1692d(6) and 15 U.S.C. § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and

   15 U.S.C. § 1692g.

61. All of the conduct by NMRC and/or its employees and/or agents alleged in the preceding

   paragraphs was done knowingly and willfully.

62. As a consequence of NMRC's collection activities and communication(s), Plaintiff seeks

   damages pursuant to 15 U.S.C. § 1692k(a).

63. During all times pertinent hereto, Stanzione (a) created the collection policies and

   procedures used by NMRC, and its respective employees and agents, in connection with

   their common efforts to collect consumer debts, (b) managed or otherwise controlled the

   daily collection operations of NMRC, (c) oversaw the application of the collection

   policies and procedures used by NMRC and their employees and agents, (d) drafted,

   created, approved and ratified the tactics and scripts used by NMRC and its employees

   and agents to collect debts from consumers, including the tactics and scripts that were


                                                9
    Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 10 of 20



   used to attempt to collect an alleged debt from Plaintiff as alleged in this complaint, (e)

   ratified the unlawful debt collection practices and procedures used by NMRC and its

   employees and agents in connection with their common efforts to collect consumer debts,

   and (f) had knowledge of, approved, participated in, ratified and benefitted financially

   from the unlawful debt collection practices used by NMRC and its employees and agents

   in attempts to collect an alleged debt from Plaintiff as alleged in this complaint.

64. Stanzione knew that NMRC repeatedly or continuously engaged in collection practices as

   described above.

65. Stanzione acted at all times mentioned herein personally and through the employee(s) of

   NMRC.

66. NMRC and Stanzione, and their respective agents and employees, knew that the

   information provided to Plaintiff was false.

67. NMRC and Stanzione and their respective agents and employees told Plaintiff the above

   false information in order to trick, deceive and manipulate Plaintiff into transmitting

   money to NMRC (and indirectly to Stanzione as well).

68. The use of telephones by NMRC and Stanzione and their respective agents and

   employees to transmit the false information and to carry out their scheme to defraud

   Plaintiff into paying them money as described above via wires constitutes wire fraud in

   violation of 18 U.S.C. § 1343.

69. The use of banking and/or various money transfer networks via electronic means by

   NMRC and Stanzione and their respective agents and employees to receive the money

   from Plaintiff after conveying to Plaintiff the false information described above

   constitutes wire fraud in violation of 18 U.S.C. § 1343.


                                              10
    Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 11 of 20



                                RESPONDEAT SUPERIOR

70. The representative(s) and/or collector(s) at NMRC were employee(s) and/or agents of

   NMRC at all times mentioned herein.

71. The representative(s) and/or collector(s) at NMRC were acting within the course and/or

   scope of their employment at all times mentioned herein.

72. The representative(s) and/or collector(s) at NMRC were under the direct supervision and

   control of NMRC at all times mentioned herein.

73. The actions of the representative(s) and/or collector(s) at NMRC are imputed to their

   employer, NMRC.

          COUNT I: VIOLATIONS OF RICO ACT, 18 U.S.C. § 1961, et seq.

74. The previous paragraphs are incorporated into this Count as if set forth in full.

75. As described above, Stanzione were persons employed or associated with NMRC, each

    a “person” and an enterprise unto itself.

76. The workings together of defendants Stanzione and NMRC formed the enterprise

    required by 18 U.S.C. § 1961(4).

77. The activities described in paragraphs 29-69 above affected interstate commerce because

    the activities caused or attempted to cause money to move from the possession of one or

    more persons across state lines to NMRC and its owners/members.

78. As described above, Stanzione and NMRC participated in the conduct of the enterprise’s

    affairs.

79. NMRC on multiple times as described above, conveyed false information to Plaintiff via

    telephone wires across state lines over a long period of time in order to defraud Plaintiff

    into paying money to NMRC, and thus established a pattern of racketeering activity.


                                                11
      Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 12 of 20



80. Plaintiff’s account of the collection practices employed by NMRC and Stanzione

      described above is but one account of the thousands of similar frauds committed by

      NMRC and Stanzione in fraudulently obtaining money from residents of Texas and

      many other states over a period of years.

81. As a result of the racketeering activity, and only as a result of the racketeering activity,

      Plaintiff paid money to NMRC, constituting injury to Plaintiff’s property.

82.   As such, the conduct of NMRC and Stanzione establish violations of 18 U.S.C. §

      1962(c).

83.   Pursuant to 18 U.S.C. § 1964(a), Plaintiff seeks an appropriate order or orders to

      prevent and restrain violations of section 18 U.S.C. § 1962 as described in 18 U.S.C. §

      1964(a).

84.   Pursuant to 18 U.S.C. § 1964(c), Plaintiff seeks actual and triple damages as well as

      reasonable attorneys fees and costs.

          COUNT II: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

85. The previous paragraphs are incorporated into this Count as if set forth in full.

86. The failure of NMRC to provide meaningful identity of itself in one or more of its

      communications with Plaintiff as described above constituted a violation of 15 U.S.C. §

      1692d(6).

87. NMRC violated 15 U.S.C. § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) by:

            a. Telling Plaintiff that criminal charges would be filed against her;

            b. Failing to inform Plaintiff in one or more communication(s) that NMRC was a

                  debt collector and/or that it was attempting to collect a debt and/or that any

                  information obtained would be used for the purpose of debt collection;


                                                  12
      Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 13 of 20



            c. Manipulating the phone number that appeared on the caller ID to appear that

                the call was coming from “Coryell County;”

            d. Saying that the collector was calling from Coryell County and was trying to

                confirm her address because a process server had attempted to server her at

                her residence and giving Plaintiff a number to call to avoid the process server

                coming to find her;

            e. Telling Plaintiff that the collector worked at a law firm and using the fake

                business name of “Phillips and Associates” and pretending to be talking to

                attorneys and again telling Plaintiff that a warrant had been issued because of

                her missed payment in early January 2019;

88.     These communications caused Plaintiff to believe that legal action against her had

        been initiated or soon would be, despite the fact that none of the defendants had

        initiated, nor had the present intent of initiating, legal action against her if she did not

        pay the account, in violation of 15 U.S.C. § 1692e(2).

89.     These communications caused plaintiff to believe that NMRC was, or represented, an

        attorney who had or soon would bring a case against her, in violation of 15 U.S.C. §

        1692e(3).

90.     These communications caused Plaintiff to believe that seizure, garnishment,

        attachment, or sale of any property or wages would result from NMRC’s actions

        despite the fact that NMRC had no authority or intent to do any of these things, in

        violation of 15 U.S.C. § 1692e(4).




                                                 13
      Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 14 of 20



91.     These communications caused Plaintiff to believe that NMRC was going to do things

        in pursuit of collecting the Account that NMRC did not have the authority or intent to

        do, in violation of 15 U.S.C. § 1692e(5).

92.     These communications caused Plaintiff to believe that she had committed a crime and

        made her feel disgraced and embarrassed and ashamed, in violation of 15 U.S.C. §

        1692e(7).

93.     These communications communicated information regarding Plaintiff’s account that

        was known by NMRC to be false, in violation of 15 U.S.C. § 1692e(8).

94.     These communications used false representations or deceptive means, in violation of

        15 U.S.C. § 1692e(10).

95.     In one or more communication with Plaintiff, NMRC failed to inform Plaintiff that it

        was a debt collector or that it was attempting to collect a debt or that any information

        obtained would be used for the purpose of debt collection, in violation of 15 U.S.C. §

        1692e(11).

96.     NMRC’s failure to inform Plaintiff, within five days of its first communication with

        Plaintiff ,of her rights to dispute the debt in question was a violation of 15 U.S.C. §

        1692g.

97.     Stanzione is liable to Plaintiff for the acts of NMRC in violation of the statutes

        described above because she influenced and/or established the policies and

        procedures of NMRC and instructed NMRC’s employees to act in the manner they

        did when communicating with Plaintiff.

98.     Plaintiff suffered actual damages in the form of economic damages of at least $451.42

        as a proximate result of the actions or inactions of NMRC and Stanzione.


                                               14
       Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 15 of 20



99.      Plaintiff suffered actual damages in the form of emotional distress as a proximate

         result of the actions or inactions of NMRC and Stanzione.

100.     Pursuant to 15 U.S.C. § 1692k Plaintiff seeks actual and statutory damages,

         reasonable attorney's fees and costs from NMRC and Stanzione.

   COUNT III: VIOLATIONS OF THE TEXAS FINANCE CODE § 392.001, et seq.

101.     The previous paragraphs are incorporated into this Count as if set forth in full.

102.     NMRC violated Tex. Fin. Code § 392.301(a)(5)&(6) by telling Plaintiff that charges

         were going to be filed against her if the Account was not repaid, by manipulating the

         caller ID to appear that the NMRC’s call was from the Coryell County Courthouse,

         and by telling her that because she missed her January 2019 payment a warrant for

         her arrest had issued.

103.     NMRC violated Tex. Fin. Code § 392.304(a)(4) when it communicated with Plaintiff

         and did not inform her that the creditor on the account was NMRC.

104.     NMRC violated Tex. Fin. Code § 392.304(a)(5) when it communicated with Plaintiff

         and did not tell Plaintiff in the first communication that that the communication was

         an attempt to collect a debt and that any information obtained would be used for that

         purpose.

105.     By implying or stating that Plaintiff would be sued and/or that a process server was

         coming to serve her and/or that a warrant had been issued for her, despite the fact that

         the debt was merely past-due, suit had not been filed, and charges could not be

         brought against Plaintiff, NMRC misrepresented the character and/or nature of the

         debt and violated Tex. Fin. Code § 392.304(a)(8) in doing so.




                                                15
       Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 16 of 20



106.     By implying or stating that a process server was coming to serve Plaintiff and/or that

         charges would be filed against her and/or that a warrant had been issued and/or

         imitating that the caller was speaking to attorneys about Plaintiff’s account, despite

         the fact that NMRC was not a law firm and does not sue consumers for past-due

         accounts and is not a law enforcement agency or a prosecuting attorney, NMRC

         misrepresented the nature of its services and violated Tex. Fin. Code § 392.304(a)(14)

         in doing so.

107.     By implying or stating that Plaintiff would be sued and/or that a process server was

         coming to serve her and/or imitating that the caller was speaking to attorneys about

         Plaintiff’s account, despite the fact that NMRC was not a law firm and does not

         employ any lawyers for the purpose of litigating claims against consumers and,

         NMRC misrepresented that the communication was from an attorney or law firm and

         was being collected by a law firm violated Tex. Fin. Code § 392.304(a)(16)&(17) in

         doing so.

108.     All of the statements from NMRC described above were false and deceptive and,

         thus, violated Tex. Fin. Code § 392.304(a)(19).

109.     Plaintiff suffered actual damages in the form of economic damages of at least $451.42

         as a proximate result of the actions or inactions of NMRC and Stanzione.

110.     Plaintiff suffered actual damages in the form of emotional distress as a proximate

         result of the actions or inactions of NMRC and Stanzione.

111.     Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney's

         fees and costs from NMRC and Stanzione.




                                                16
       Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 17 of 20



   COUNT IV: IMPUTED LIABILITY OF HARTFORD FOR VIOLATIONS OF
                TEXAS FINANCE CODE § 392.001, et seq.

112.     The previous paragraphs are incorporated into this Count as if set forth in full.

113.     Hartford is liable to Plaintiff for the damages, reasonable attorneys fees, and costs

         incurred by Plaintiff in pursuing her claims against NMRC, up to $10,000 (the

         amount of the bond) pursuant to Tex. Fin. Code § 392.102.

         COUNT V: INVASION OF PRIVACY (INTRUSION ON SECLUSION)

114.     The previous paragraphs are incorporated into this Count as if set forth in full.

115.     NMRC engaged in extreme and outrageous conduct by falsely threatening that

         criminal charges would be filed against Plaintiff if the Account was not immediately

         repaid, falsely threatening that Plaintiff’s bank account would be seized if the

         Account was not immediately repaid, and falsely stating that Plaintiff had been sued

         and that a process server was actively looking for Plaintiff and would server her with

         papers if the Account was not immediately repaid.

116.     Stanzione conspired with NMRC to invade Plaintiff’s privacy as described above.

117.     The conduct of NMRC and Stanzione as described above was intentional and it

          intruded on Plaintiff’s solitude, seclusion, or private affiars in such a way that would

          be highly offensive to a reasonable person.

118.     Plaintiff suffered serious emotional distress as a result of NMRC’s conduct in that she

         suffered severe emotional distress, anxiety and fear.

119.     Plaintiff suffered economic damages in the amount of $451.42 as a result of the

         conduct of NMRC and Stanzione.




                                                17
       Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 18 of 20



                             COUNT VI: EXEMPLARY DAMAGES

120.     The previous paragraphs are incorporated into this Count as if set forth in full.

121.     Exemplary damages should be awarded against NMRC and/or Stanzione because the

         harm with respect to which Plaintiff seeks recovery of exemplary damages resulted

         from malice (which means that there was a specific intent by NMRC and Stanzione to

         cause substantial injury or harm to Plaintiff) and/or gross negligence (which means

         that the actions and/or omissions of NMRC and Stanzione (i) when viewed

         objectively from the standpoint of NMRC and Stanzione at the time of the acts and/or

         omissions, those acts and/or omissions involved an extreme degree of risk,

         considering the probability and magnitude of potential harm to others and (ii) were

         such that NMRC and Stanzione had an actual, subjective awareness of the risk

         involved but nevertheless proceeded with conscious indifference to the rights, safety,

         or welfare of others).

                                      JURY TRIAL DEMAND

122.     Plaintiff is entitled to and hereby demands a trial by jury.

                                      DEMAND FOR RELIEF

   WHEREFORE, Plaintiff requests that the Court grant the following:

123. Judgment in favor of Plaintiff and against National Management Recovery Corp as

       follows:

         a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

         b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

           1692k(a)(2);

         c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);


                                                 18
       Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 19 of 20



         d. Treble actual damages pursuant to 18 U.S.C. § 1964(c);

         e. Reasonable attorneys fees and costs pursuant to 18 U.S.C. § 1964(c);

         f. An appropriate order or orders to prevent and restrain violations of section 18

           U.S.C. § 1962 as described in 18 U.S.C. § 1964(a);

         g. Permanently enjoin NMRC following trial of this cause from committing acts in

           violation of the statute(s) cited herein pursuant to Tex. Fin. Code § 392.403(a);

         h. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

           392.403;

         i. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

           Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

         j. Such other and further relief as the Court deems just and proper.

124.     Judgment in favor of Plaintiff and against Jill Stanzione (a/k/a Jill Stanzione Katz) as

         follows:

         a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

         b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

           1692k(a)(2);

         c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

         d. Treble actual damages pursuant to 18 U.S.C. § 1964(c);

         e. Reasonable attorneys fees and costs pursuant to 18 U.S.C. § 1964(c);

         f. An appropriate order or orders to prevent and restrain violations of section 18

           U.S.C. § 1962 as described in 18 U.S.C. § 1964(a);

         g. Permanently enjoin Stanzione following trial of this cause from committing acts in

           violation of the statute(s) cited herein pursuant to Tex. Fin. Code § 392.403(a);


                                                19
       Case 6:19-cv-00047-ADA-JCM Document 1 Filed 02/11/19 Page 20 of 20



         h. Damages and reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §

           392.403;

         i. Exemplary damages pursuant to the common law of Texas, see, e.g. Waterfield

           Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App. 1996); and

         j. Such other and further relief as the Court deems just and proper.

125.     Judgment in favor of Plaintiff and against Hartford Casualty Insurance Company as

         follows:

         a. Pursuant to Tex. Fin. Code § 392.102, the total amount of damages and reasonable

           attorney’s fees and costs awarded to Plaintiff against NMRC under Tex. Fin. Code

           § 392.403, up to a total of $10,000; and

         b. Such other and further relief as the Court deems just and proper.

                                              Respectfully submitted,

                                              THEWOODFIRM,PLLC

                                              /s/ Jeffrey D. Wood
                                              Jeffrey D. Wood, Esq.
                                              ArkBN: 2006164
                                              11610 Pleasant Ridge Rd.
                                              Suite 103, PMB 208
                                              Little Rock, AR 72223
                                              TEL: 682-651-7599
                                              FAX: 888-598-9022
                                              EMAIL: jeff@jeffwoodlaw.com
                                              Attorney for Plaintiff




                                               20
